Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 and 47 have been canceled.  Claims 28-46 and 48-50 are pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 33-35, 38-39, 44-45 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus  (US 4778068) in view of Kario et al. (US 2009/0120894) (Kario).
Kohus discloses an adaptable combination bottle system having a top unit (collar 40 and nipple 12); a capacity-adding unit (upper portion 24); a base unit (lower portion 22);
wherein each top unit includes a functional end, the functional end including a first opening through which fluid can pass when the functional end is in a configuration suited for drinking;
wherein each top unit includes a second opening through which fluid can pass;

wherein each capacity-adding unit includes a first opening through which fluid can pass;
wherein each capacity-adding unit includes a second opening through which fluid can
pass;
wherein the base unit includes only one opening through which fluid can pass; and
wherein the base unit includes an attachment configuration mateable with an attachment configuration of the capacity adding unit and an attachment configuration of the top unit.
Kohus fails to disclose the second capacity-adding unit and the second top unit.
Kohus teaches the adaptability of a baby-feeding bottles capacity with Fig. 3 showing (1) a 5 oz. capacity wherein the top unit is directly attached to the base unit and no capacity-adding units present and (2) a 10 oz. capacity with base unit, capacity-adding unit and top unit.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a second capacity-adding unit or more units because this addition is an extension, once again, of Kohus’ teaching in order to increase bottle capacity.  This provides a plurality of capacity-adding units. Each of the capacity-adding units would be the same wherein each capacity-adding unit includes an attachment configuration mateable with an attachment configuration of the plurality of capacity adding units, an attachment configuration of the plurality of capacity adding units, and an attachment configuration of the base unit.

Re claim 44, the bottle system is a design element indicative of a gift for an expectant mother as such could be used either to keep the mother well hydrated or used to feed her newborn.
Re claim 45, a design element included could be adding more units as such is well within the purview of the skilled artisan.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus in view of Kario as applied to claim 28 above, and further in view of Krieger (US 2013/0111726).
The Kohus-Kario combination discloses the invention except for the material of the respective units.  Krieger teaches a similarly constructed modular bottle system wherein the materials of .
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus in view of Kario as applied to claim 28 above, and further in view of Garcia (US 2011/0147335).
The Kohus-Kario combination discloses the invention except for different colors.  Garcia teaches different colors.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the units to be different colors for identification purposes.
Claims 40-41 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus in view of Kario as applied to claim 28 above, and further in view of Marcus et al. (US 2009/0057257) (Marcus).
Kohus teaches a 5 oz. capacity for each of the capacity-adding units and the base unit.  The capacities of at least 8 oz. (claims 40 and 41) and at least 200 mL (claim 48) is not disclosed by the Kohus-Kario combination.  Marcus teaches “an 8 oz baby bottle” in the last sentence of paragraph [0011].  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the capacity to be at least 8 oz. to provide a larger capacity in order to meet dietary requirements for feeding or drinking.  Eight ounces is 236.59 mL and meets the “at least 200 mL” limitation of claim 48.
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus in view of Kario as applied to claim 28 above, and further in view of Leschinger et al. (US 6182846) (Leschinger).
The Kohus-Kario combination discloses the invention except for push-button release.  Leschinger teaches push-button release.  It would have been obvious to a person having ordinary skill in .
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohus in view of Kario as applied to claim 28 above, and further in view of Basso (US 4517815).
The Kohus-Kario combination discloses the invention except for the double walled units.  Basso teaches double walled units.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the units to be double walled to provide a greater degree of insulation.

Response to Arguments
Applicant identifies the top unit as nipple 12, by itself.  The statement of rejection clearly indicates that the nipple 12 with collar 40 defines the top unit.  Applicant can’t rearrange the statement of rejection of his own accord.
In a more responsive manner, applicant states that collar 40 is not integral with nipple 12.  This statement is not well taken.  The collar both (1) connects the collar to units 24, 22 directly through external unit threads 38, 32 contacting internal collar threads 42 and (2) connects the nipple 12 by clamping a nipple flange 46 of the nipple to the upper edge of units 24, 22 by a collar flange 44 which overlies nipple flange 46 and squeezes the nipple flange 46 in a watertight sealed manner.  See column 3, third full paragraph of Kohus.
Additionally, the nipple 12 has a groove that seems to receive collar flange 44 to attach the nipple to the collar before attachment to the units 24, 22.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Sjc
/STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733